Citation Nr: 1611156	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's mechanical low back syndrome.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's hypertension.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1965 to August 1985.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for hypertension.  In July 2009, the RO denied both an increased disability evaluation for the Veteran's mechanical low back syndrome and a TDIU.  In October 2009, the RO granted service connection for hypertension; assigned a 10 percent evaluation for that disability; and effectuated the award as of February 6, 2007.  In December 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

In October 2104, the RO, in pertinent part, granted a temporary total rating under the provisions of 38 C.F.R. § 4.30 for the Veteran's lumbar spine disorder based upon convalescence following February 2014 spinal surgery for the period from February 19, 2014, to April 20, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

In his February 2016 Appellant's Post-Remand Brief, the accredited representative states that the Veteran was last afforded a VA examination in 2009.  He requests that the Veteran's appeal be remanded to the AOJ so that he could be afforded further VA examinations to determine the current nature and severity of the Veteran's service-connected low back and hypertensive disabilities.  

Mechanical Low Back Syndrome

The Veteran was last afforded a VA examination which addressed his lumbar spine in July 2009.  Clinical documentation from Sacred Heart Hospital dated in February 2014 indicates that the Veteran underwent a L3-L4 laminectomy and decompression; a L4-L5 laminectomy and decompression; and L3-L4 transforaminal interbody and posterolateral fusions.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Veteran's February 2014 spinal surgery, the Board finds that further VA evaluation is required.  

Clinical documentation dated after May 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Hypertension

An April 2014 hospital discharge summary from West Florida Healthcare indicates 

that the Veteran was "quite hypertensive in the Navy Emergency Room, but they medically cleared him and sent him for admission."  

The Veteran was last afforded a VA examination which addressed his hypertension in July 2009.  Given the apparent increase in severity of the Veteran's hypertension noted in the April 2014 private clinical documentation, further VA evaluation is necessary to adequately determine the current nature and severity of the Veteran's hypertension.  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected lumbar spine and hypertension disabilities after May 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2014.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the current nature and severity of the Veteran's mechanical low back syndrome.  The examiner should express an opinion as to the impact of the Veteran's lumbar spine disorder upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA examination to assist in determining the current nature and severity of the Veteran's hypertension.  The examiner should express an opinion as to the impact of the Veteran's hypertension upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

